Citation Nr: 0411657	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  00-18 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied, amongst other issues, entitlement 
to service connection for bilateral hearing loss.  A notice 
of disagreement (NOD) was filed in July 2000.  The statement 
of the case (SOC) was issued in August 2000 and a substantive 
appeal (VA Form1-9) was received later that month.  In 
January 2003, the veteran testified at a Travel Board hearing 
before the undersigned.  In May 2003, the instant claim was 
remanded for further development.  


FINDINGS OF FACT

1.  The veteran had 15/15 hearing on entrance to service and 
on VA examination one year after service discharge.  

2.  The veteran served in combat.  

3.  The veteran worked after service in a profession where he 
was exposed to noise.  

4.  The veteran's most recent VA examination of August 2003 
finds that the veteran's bilateral hearing loss is less 
likely than not related to his military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107(b) (West 2003); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385, (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This -"fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the veteran was provided notice consistent with 
the first three requirements of the VCAA in a letter to him 
dated in July 2003.  Although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  Specifically, the appellant's 
supplemental statement of the case (SSOC) issued in 
October 2003, included the specific language of 38 C.F.R. 
§ 3.159(b)(1).  All that the VCAA requires is that the duty 
to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless.  

In addition to the foregoing, the decision in Pelegrini also 
held, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In the present case, the claim at issue was denied in May 
2000, prior to the enactment of the VCAA.  Consequently, the 
notice requirements pursuant to that law could not have been 
accomplished in the sequence as set out in Pelegrini  While 
the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was reviewed as described in the October 
2003 supplemental statement of the case, which document also 
included the law and regulations regarding VA's notice 
requirements.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  

As to the duty to assist claimants as required by the VCAA, 
it appears all relevant records have been obtained and 
associated with the claims file.  This case was remanded in 
May 2003 for further development and to allow the veteran to 
provide any additional evidence he may have and undergo 
further VA testing.  In the July 2003 VCAA letter, the 
veteran was specifically informed of the alternative types of 
evidence he could present, and it was requested that he 
submit a VA Form 21-4138, Statement in Support of Claim, 
identifying all sources of audiological treatment that he has 
had since service, private and VA.  He indicated that he has 
received treatment from VA and VA has obtained his VA medical 
records.  The record also shows the veteran was examined for 
VA purposes on more than one occasion in connection with this 
claim.  


I.  Service Connection 

The veteran essentially contends that his exposure to noise 
during battle in World War II has resulted in his current 
bilateral hearing loss.  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2003).

In this case, the evidence does not show that the veteran has 
bilateral hearing loss due to service.  On service entrance, 
the veteran's hearing was measured at 15/15.  Service medical 
records show no findings, treatment, or diagnosis related to 
hearing loss complaints.  

The veteran underwent VA examination in April 1947.  His 
hearing was reported to be 15/15.  This test was noted to be 
for ordinary conversation heard.  The distances prescribed 
were from 1, 2, 5, 10, 15, and 20 feet.  

In June 1949, he underwent VA examination for disability 
other than hearing loss.  It was noted that he worked as a 
woodworker for Boeing.  

In June 1980, a final medical report was submitted to the 
veteran's employer, Continental Airlines, regarding possible 
medical retirement.  There was a history given in this 
medical report that the veteran worked around a great deal of 
noise while an airplane mechanic for 20 years.  

In March 2001, the veteran underwent a VA audiology 
examination.  His hearing was noted to be within normal 
limits through one kHz.; he had mild to severe sensorineural 
hearing loss, from 1500 to 8000HZ.  He was counseled 
regarding amplification options and a hearing aid order was 
made.  

In April 2001, the veteran underwent another VA examination.  
The examiner's otological examination was unremarkable except 
for cerumen impaction on the ride side.  He noted that the 
audiogram performed on that day revealed a bilateral 
predominantly high frequency sensorineural hearing loss.  His 
review of the veteran's claims folder and old records failed 
to provide any record to substantiate hearing loss while on 
active duty.  He found no mention of hearing loss.  The 
diagnoses was right-sided impaction, bilateral high frequency 
sensorineural hearing loss, bilateral constant tinnitus, and 
presbycusis.  In the examiner's opinion, the veteran's 
hearing loss was mostly age-related and he was unable to find 
anything that could substantiate service-connected hearing 
loss.  In the examiner's opinion, it was more likely than not 
that the veteran's hearing loss was age-related and not due 
to active duty exposure to noise.  

The veteran testified at a Travel Board hearing in 
January 2003 before the undersigned Veterans Law Judge.  The 
veteran testified that his hearing was affected during his 
service in World War II  while in combat on the big guns.  He 
related that he has had hearing loss since that time.  

In August 2003, the veteran underwent a VA audiology 
examination.  The auditory threshold average in the right ear 
for frequencies 1000 to 4000 Hertz was 50.  In the left ear, 
the threshold average for frequencies 1000 to 4000 Hertz was 
63.  Speech recognition scores were 96 percent in the right 
ear and 84percent in the left ear.  

In August 2003, the veteran also underwent a VA otologic 
examination.  He gave a history that he served aboard ship in 
combat in the South Pacific and that his military noise 
exposure consisted primarily of big guns aboard ship.  He 
also stated that after service, he worked the flight line for 
23 years for Continental Airlines.  He indicated that during 
the interim, he did wear ear protection.  He related that he 
had to stop working after 23 years because of deteriorating 
hearing.  He gave a history of 10 to 20 years of bilateral 
progressive hearing loss.  Otologic examination was 
unremarkable.  Both tympanic and external auditory canals 
were normal.  An audiogram performed that day revealed 
bilateral high frequency sensorineural hearing loss.  There 
was no acoustic notch present in either ear.  The diagnoses 
were bilateral high frequency sensorineural hearing loss and 
bilateral constant tinnitus.  The examiner indicated that 
since his review of the veteran's service medical records was 
negative for hearing loss, and since the veteran was noted to 
have normal hearing loss at the time of separation from 
active duty, the examiner stated that it would appear most 
likely that the veteran's current hearing loss occurred 
subsequent to separation from active duty.  The examiner 
indicated the veteran's audiometric thresholds appear quite 
compatible with his age.  Also, it was his opinion that the 
veteran had very significant non-military noise exposure 
while working for Continental Airlines.  The examiner stated 
that he could find no indication that the veteran had any 
hearing loss while in service.  Therefore, it was his opinion 
that the veteran's current hearing loss was less likely than 
not related to his military service.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304 (2003).  

In this case, the record contains evidence that the veteran 
did participate in battle in service during World War II.  
However, there is no competent evidence the veteran 
experienced hearing loss in service and indeed, there is 
competent evidence to the contrary.  He had normal hearing 
when examined in 1947 and current medical opinion concludes 
the veteran's hearing loss is not linked to his service.  

A basis upon which to establish service connection for 
hearing loss not having been presented, the appeal is denied.  


ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



